        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY DEAR,

               Plaintiff,

v.                                                            1:21-cv-250 KG-KK

SARITA NAIR, TIM KELLER,
and CITY OF ALBUQUERQUE,

               Defendant.


                DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO
                      DEFENDANTS’ MOTION TO DISMISS

       COME NOW Defendants Sarita Nair, Tim Keller and City of Albuquerque, by and

through their counsel, Jonlyn M. Martinez, Law Office of Jonlyn M. Martinez, LLC, and hereby

reply to the Plaintiff’s Response to Defendant’s Motion to Dismiss (hereafter “Plaintiff’s

Response” [Document No. 12].

                              REPLY TO INTRODUCTION
       In his Introduction, the Plaintiff makes an impassioned argument concerning his alleged

protected First Amendment activities. However, the Plaintiff fails to address the fact that by

filing the current action, he himself demonstrated that his ability to petition the Court has not

been abridged. Absent a showing that his rights have been violated, the Plaintiff’s Complaint

fails to state a claim upon which relief can be granted.

                                 POINTS AND AUTHORITIES

       A complaint will only survive dismissal under Rule 12(b)(6) if it contains more than a

"formulaic recitation of the elements of a cause of action." London v. Beaty, 612 F. App'x 910,

914 (10th Cir. 2015), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,


                                                  1
        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 2 of 7




1964 (2007). Where a complaint fails to meet the Twombly standard because the allegations

therein are wholly conclusory and the complaint contains nothing more than a recitation of the

elements of a cause of action, it is subject to dismissal. In the present case, the Plaintiff has no

well-pled factual allegations which establish a constitutional violation. As stated above, the fact

that Plaintiff filed the current action established his ability to petition the Court. Therefore, the

Plaintiff cannot establish that the Defendant’s conduct has violated his rights in this regard.

Absent a showing that his rights have been violated, the Plaintiff’s Complaint fails to state a

claim upon which relief can be granted.

A. The Individually Named Defendants Are Entitled to Qualified Immunity.

        On March 29, 2021, the Tenth Circuit decided Frasier v. Evans, No. 19-1015, 2021 U.S.

App. LEXIS 9076 (10th Cir. Mar. 29, 2021), a case in which the Court addressed qualified

immunity in the context of a claim brought under the First Amendment. The facts in Frasier are

as follows: After Frasier video-recorded Denver police officers using force while arresting an

uncooperative suspect in public, one of the officers followed Mr. Frasier to his car and asked him

to provide a statement on what he had seen and to turn over his video of the arrest. Id. Frasier

ultimately showed the officer the tablet computer on which he had video-recorded the incident

after an officer and four other members of the Denver Police Department surrounded him and

allegedly pressured him to comply with their demand to turn over the video. Id. Frasier claimed

that when he showed an officer the tablet computer, the officer grabbed it from his hands and

searched it for the video without his consent. Id. Therefore, he sued the five officers under 42

U.S.C. § 1983, claiming they violated and conspired to violate his constitutional rights under

both the First and Fourth Amendments. Id. The officers moved the district court for summary

judgment on qualified-immunity grounds, and the court granted them qualified immunity on

                                                   2
        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 3 of 7




some of Mr. Frasier's claims but denied it to them on others. Id. The Tenth Circuit reversed the

denial of qualified immunity. Id. In its holding the Tenth Circuit stated:

       "Qualified immunity attaches when an official's conduct does not violate clearly
       established statutory or constitutional rights of which a reasonable person would
       have known." City of Escondido v. Emmons, U.S. , 139 S. Ct. 500, 503, 202
       L. Ed. 2d 455 (2019) (per curiam) (quoting Kisela v. Hughes, 584 U.S. , 138 S.
       Ct. 1148, 1152, 200 L. Ed. 2d 449 (2018) (per curiam)); accord Cox v. Wilson,
       971 F.3d 1159, 1171 (10th Cir. 2020). "A Government official's conduct
       violates clearly established law when, at the time of the challenged conduct, '[t]he
       contours of [a] right [are] sufficiently clear' that every 'reasonable official would
       [have understood] that what he is doing violates that right.'" Ashcroft v. al-Kidd,
       563 U.S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011) (alterations in
       original) (emphasis added) (quoting Anderson v. Creighton, 483 U.S. 635, 640,
       107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987)); accord Dist. of Columbia v.
       Wesby, U.S. , 138 S. Ct. 577, 589, 199 L. Ed. 2d 453 (2018); Cox, 971 F.3d at
       1171; see also Brosseau v. Haugen, 543 U.S. 194, 198, 125 S. Ct. 596, 160 L. Ed.
       2d 583 (2004) (per curiam) ("Because the focus is on whether the officer had fair
       notice that her conduct was unlawful, reasonableness is judged against the
       backdrop of the law at the time of the conduct. If the law at that time did
       not clearly establish that the officer's conduct would violate the Constitution, the
       officer should not be subject to liability or, indeed, even the burdens of
       litigation.").

       Ordinarily, "[t]o make such a showing [of clearly established law] in our circuit,
       'the plaintiff must point to a Supreme Court or Tenth Circuit decision on point, or
       the clearly established weight of authority from other courts must have found the
       law to be as the plaintiff maintains.'" Cox, 971 F.3d at 1171 (quoting Callahan v.
       Unified Gov't of Wyandotte Cnty., 806 F.3d 1022, 1027 (10th Cir.
       2015)); accord Singh v. Cordle, 936 F.3d 1022, 1033-34 (10th Cir. 2019).
       Typically, the precedent must have clearly established the right "in light of the
       specific context of the case, not as a broad general proposition." Mullenix v. Luna,
       577 U.S. 7, 136 S. Ct. 305, 308, 193 L. Ed. 2d 255 (2015) (per curiam)
       (quoting Brosseau, 543 U.S. at 198); accord Cox, 971 F.3d at 1171; see
       also White v. Pauly, U.S. , 137 S. Ct. 548, 552, 196 L. Ed. 2d 463
       (2017) (noting that the Supreme Court has repeatedly highlighted "the
       longstanding principle that 'clearly established law' should not be defined 'at a
       high level of generality'" (quoting al-Kidd, 563 U.S. at 742)).

       That said, "[w]e do not require a case directly on point, but existing precedent
       [nonetheless] must have placed the statutory or constitutional question beyond
       debate." al-Kidd, 563 U.S. at 741; see Anderson, 483 U.S. at 640 ("This is not to
       say that an official action is protected by qualified immunity unless the very
       action in question has previously been held unlawful, . . . but it is to say that in the
       light of pre-existing law the unlawfulness must be apparent." (citations omitted)).

                                                  3
        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 4 of 7




       In this regard, the Supreme Court has reminded us recently that under certain
       "extreme circumstances" general constitutional principles established in the
       caselaw may give reasonable government officials fair warning that their conduct
       is constitutionally or statutorily unlawful. See Taylor v. Riojas, U.S. , 141 S.
       Ct. 52, 53, 208 L. Ed. 2d 164 (2020) (per curiam) (citing Hope v. Pelzer, 536 U.S.
       730, 741, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002)).

Frasier v. Evans, No. 19-1015, 2021 U.S. App. LEXIS 9076, at *19-21 (10th Cir. Mar. 29,

2021). Based on the foregoing, the Tenth Circuit determined that if the officers did not violate

Mr. Frasier’s clearly established First Amendment rights, they were entitled to qualified

immunity. The same analysis applies herein. In the present case, the individually named

Defendants did not engage in any conduct that violated the Plaintiff’s clearly established First

Amendment rights and are similarly entitled to qualified immunity.

       In support of his argument, the Plaintiff cites to Aldaba v. Pickens, 844 F.3d 870 (10th

Cir. 2016), for the appropriate qualified immunity standard. Of course, this decision was made

after an appeal in which the United States Supreme Court granted a petition for writ of certiorari,

vacated the judgment and remanded the case to the United States Court of Appeals for the Tenth

Circuit for further consideration in light of Mullenix v. Luna, 577 U.S. __, 136 S. Ct. 305, 193

L. Ed. 2d 255, 2015 U.S. LEXIS 7160 (2015) (per curiam). Pickens v. Aldaba, 577 U.S. 972,

136 S. Ct. 479 (2015). Thus, in Aldaba the Tenth Circuit granted qualified immunity because the

officers did not violate clearly established law.

       The Plaintiff argues that the Defendants violated his rights and are therefore, not entitled

to qualified immunity. See Plaintiff’s Response, at p. 4 [Document No. 12]. However, the

Plaintiff failed to cite to a single case in which it was determined that the filing of a counterclaim

constituted first amendment retaliation. The Plaintiff cites Youngblood v. Qualls, 308 F. Supp.

3d 1184, 1198 (D. Kan. 2018), for the proposition that the Court must examine ‘first, whether

plaintiff has established a constitutional violation and, second, whether the law was clearly

                                                    4
        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 5 of 7




established such that a reasonable officer would have understood that what he or she was doing

amounted to a violation of Plaintiff's constitutional rights. See Plaintiff’s Response, at p. 5

[Document No. 12]. The Plaintiff cannot meet the standard he articulated. First, the Plaintiff’s

First Amendment rights were not violated. The Plaintiff has no right to bring a civil action

without a counterclaim being filed. The Plaintiff initiated the action, he simply does not like the

Defendant’s response to it. Next, as set forth above, the Plaintiff cannot establish that his right to

be free of a counterclaim was clearly established at the time the City of Albuquerque filed its

counterclaim.

       An additional basis exists upon which to dismiss the Plaintiff’s claims in this matter, the

Defendants did not violate the Plaintiff’s First Amendment rights. The Plaintiff must establish

that his First Amendment right was abridged by the Defendant. Based on the filing of the current

action, the Plaintiff has demonstrated this his right to petition the Court was not curtailed in any

fashion. The Plaintiff has demonstrated himself that his First Amendment Rights were not

violated because this single action was not enough to chill the actions of persons of ordinary

firmness. Eaton v. Meneley, 379 F.3d 949, 955-56 (10th Cir. 2004). The Plaintiff similarly fails

to address this argument in his Response.

       Next, the Plaintiff cites Hartman v. Moore, 547 U.S. 250, 256, 126 S. Ct. 1695, 1701,

164 L. Ed. 2d 441 (2006). However, the Court in Hartman determined that the plaintiff had

provided insufficient facts to establish an improper prosecution. In addition, Hartman reverses

another case cited by Plaintiff, Poole v. County of Otero, 271 F.3d 955, (10th Cir. 2001). Thus,

the United States Supreme Court now requires a showing of the absence of probable cause as an

element of a plaintiff's case that must be pleaded and proven. Hartman, 547 U.S. at 265-66. Yet,

the Defendant in the present case did not initiate criminal charges against the Plaintiff, nor did



                                                  5
         Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 6 of 7




they independently bring a civil action against the Plaintiff. The Defendant City of Albuquerque

filed a counterclaim in response to a lawsuit brought by the Plaintiff. Thus, the Plaintiff cannot

establish that the filing of this counterclaim is an act by the Defendants committed under color of

law.

B. The Defendants Took No Action Under Color of Law.

        Title 42 section 1983 "provides individuals with a federal remedy for the deprivation of

rights, privileges, or immunities protected by the Constitution or the laws of the United States

that are committed under color of state law." Brown v. City of Huntsville, Ala., 608 F.3d 724,

733 n.12 (11th Cir. 2010) (citation omitted); see 42 U.S.C. § 1983. "The traditional definition of

acting under color of state law requires that the defendant in a [Section] 1983 action have

exercised power possessed by virtue of state law and made possible only because the wrongdoer

is clothed with the authority of state law." West v. Atkins, 487 U.S. 42, 49, 108 S. Ct. 2250, 101

L. Ed. 2d 40 (1988) (internal quotation marks omitted). Under such circumstances, it can be said

that the defendant's alleged constitutional violation is "fairly attributable to the state.” Id.

(quotation marks omitted). In the present case, the Defendants undertook no action made

possible because they were clothed with the authority of the state. The Plaintiff failed to address

this argument in any manner in his Response. Therefore, because the Defendants did not act

under color of law and the Plaintiff’s claims are barred by the express terms of 42 U.S.C. § 1983

and case law interpreting that Act.

        Not every judicial action instituted by a city or state official is an affront to a citizen’s

constitutional rights. See Norton v. Liddel, 620 F.2d 1375, 1378 (10th Cir. 1980) (explaining

that “it is perfectly clear that not every injury in which a state official has played some part is

actionable”). That is precisely the situation herein. The Defendants have taken no action against



                                                    6
        Case 1:21-cv-00250-KG-KK Document 19 Filed 04/19/21 Page 7 of 7




the Plaintiff under color of law and have not violated his rights. Further, the individually named

Defendants are entitled to qualified immunity in this matter. This Court entered an order denying

the Plaintiff’s claim seeking injunctive relief. See Memorandum Opinion and Order, filed April

16, 2021 [Document No. 18]. Thus, the Plaintiff’s claim for injunctive relief must be dismissed.

                                         CONCLUSION

       For all the foregoing reasons, the Defendants request that this Court dismiss the

Plaintiff’s Complaint against them with prejudice.



                                                Respectfully Submitted:

                                                LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                                By: /s/ Jonlyn M. Martinez
                                                   JONLYN M. MARTINEZ
                                                   Attorney for Defendants
                                                   P.O. Box 1805
                                                   Albuquerque, NM 87103-1805
                                                   P: (505) 247-9488
                                                   jonlyn@jmartinezlaw.net



I hereby certify that a copy of the foregoing
was served via CM/ECF on
April 19, 2021, to all counsel of record:


/s/ Jonlyn M. Martinez




                                                  7
